 PARKWOOD IGA FOODLINERDorance J. Benzschawel and Terrence D. SwingenCo-Partners,d/b/a Parkwood IGA FoodlinerandRetail Clerks Union,Local No.1401,Chartered byRetailClerks International Association, AFL-CIIO, Petitioner.Case 30-RC-2190April 29, 1974DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn December 11, 1973, the Regional Director forRegion 30 issued a Decision and Direction ofElection in the above-entitled proceeding, finding aunit of all full-timeand part-time employees em-ployed by the Employer at its Middleton, Wisconsin,location, excluding meat department employees, butincluding,inter alia,two high school students, theproduce manager, and the Sunday afternoon storemanager.Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of theRegionalDirector's decision on the grounds that the inclusionin the unit of the above-mentioned four individuals,as wellas two other employees, was a departure fromofficially reported precedent.By telegraphic order dated January 7, 1974, theNational Labor Relations Board granted the requestfor review with respect to the above-mentionedindividuals, denied it with respect to the remainingtwo, and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Employer is a partnership engaged in the retailfood business at Middleton, Wisconsin. The Petition-er seeksto represent an all employee unit excludingthe meat department.As indicated above, the issue on review is theRegionalDirector's inclusion in said unit of highschool students James Richgels and Dean Ziegler,ProduceManager Jerome Bentzler, and SundayAfternoon StoreManager Richard Richgels. TheEmployer contends that the two high school studentsbe excluded because they have a different communi-ty of interest and that the remaining two should beexcluded as supervisors.349Students-James Richgelsand DeanZiegler:Bothare high school students.Zieglerwas hired to workpart time for the Employer in the fall of 1972.Richgelshas been employedon a full-time basissince lateMay 1973. On or about August 20, 1973,they enrolled in the Madison Distributive EducationProgram, in which the Employer participates. Underthis program they receive school credits for practicalwork experience performed at the Employer's storeduring school hours which is coordinated with aschedule of regularclassroomwork.While thesestudentsare learningallaspects of the grocerybusiness, it was never understood that thisprogramwould lead toa managementposition in the store.The record indicates that these students are anintegralpartof the store's work force,havingsubstantially the same duties,wages, and workingconditions as other unit employees. Although theprogram is completed at the end of the school year,there is no evidence in the record to indicate thattheir employmentwill terminateat that time.On the above facts, and the record as a whole, wefind that these students share asufficientcommunityof interest with other unit employees to warrant theirinclusion in the unit. Therefore, we affirm theRegional Director and include them in the unit.'Sunday Afternoon Store Manager Robert Richgels:Richgels,during the week, normally works byhimself and is responsible for ordering,pricing,displaying,and rotating frozen foods and dairyproducts. He normally works 40 hours a week andearns $2.75 per hour. During the last 3 or 4 months,he has been designatedstoremanageron Sundaysfrom noon to 6 p.m., when the copartners and theregular assistantstoremanagerare not present.When acting as store managerhe isdescribed ashaving full responsibility for operating the store. Thisinvolves routinelymaking out work lists, beingresponsible for getting the work done,cashingchecks,and seeingthat the store is secure when heleaves at night. Although he may accept applicationsfor employment, he does not, however, have authori-ty to hire, fire, or recommendraises andshould anyproblemsarise, he testified that he would contact oneof the copartners or the assistantstoremanager.We find,in agreementwith theRegionalDirector,thatRichgels' duties on Sundays areof a routinenature and do not involve the exercise of independent judgment and, asit isclear that hisduties duringtheweek are of a nonsupervisory nature,we shallinclude him in the unitas eligibleto vote.ProduceManager Jerome Bentzler:Bentzler is incomplete charge of the produce department. He isassistedfourmorningsaweek by a part-timeIGruber's Super Market,Inc.,201 NLRB 612.210 NLRB No. 57 350DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee. He does all the purchasing of produceincluding negotiating the price with the suppliers; heestablishes the retail price and marks down prices forquick sale. In addition to his hourly wage of $4.05per hour, which is substantially higher than that paidunit employees, he receives 1-1/2 percent of grossprofit of the department provided the departmentshows an average gross profit of 28 percent for theperiod. He also receives certain fringe benefits whichare provided only for supervisory and managerialemployees.While he does punch a clock, he sets hisown hours of work normally arriving at the store at 6a.m.,before anyone else arrives.He checks inproduce and bakery products which suppliers deliverearly in the morning.Based on the foregoing facts,we find that hiswages,hours,and working conditions are substan-tially different from those of unit employees and thathis interests are more allied with those of manage-ment than with the unit employees.2 Therefore,contrary tothe Regional Director,we shall excludehim from the unit.Accordingly,we shall remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection,as modified herein,except that the payrollperiod fordeterminingeligibilityshallbe thatimmediately precedingthe issuancedate of thisDecision.32 In view of this finding,it is unnecessary to pass upon his supervisorystatus.s In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhich may be used to communicate with them.ExcelsiorUnderwearInc.,156 NLRB1236;NLRB.v.Wyman-GordonCo.,394 U.S.759. Accordingly,it is hereby directed that a revised election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employer with the Regional Director for Region 30 within 7 days ofthe date of this Decision on Review.The Regional Director shall make thelist available to all parties to the election.No extension of time to file thislistshallbe granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.